DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/18/2020.  In virtue of the communication:
Claims 1-18 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS(s)) filed on 12/18/2020, 02/04/2021 and 02/28/2022 have been considered by the examiner.
The present application is being examined under the pre-AIA  first to invent provisions.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 9, line 1, “according to claim 1” should be changed to --according to claim 2—because “a controller” is previously claimed in claim 2.
In claim 13, line 1, “according to claim 1” should be changed to --according to claim 2—because “a controller” is previously claimed in claim 2.
In claim 16, line 1, “according to claim 1” should be changed to --according to claim 2—because “a controller” is previously claimed in claim 2.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-8, 10-12, 14, 15, 17 and 18 are allowed.
Claims 9, 13 and 16 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… an illumination device that indicates a surrounding condition relative to a body, the illumination device comprising: a plurality of light-emitters, each of which is configured to receive a voltage and, based on the voltage, to change a state; and a driver configured to generate the voltage based on a detected object to which attention must be paid in a vicinity of the body, wherein at least one of the plurality of light-emitters changes the state based on the voltage when an object is detected while the body is moving in a backward direction” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-8, 10-12, 14, 15, 17 and 18 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Basson (U.S. Patent 8,645,001 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844